Citation Nr: 1736782	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  13-15 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUE

Entitlement to an effective date prior to March 14, 2011 for the award of service connection for right and left knee patellofemoral pain syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1994 to August 1998, and from November 1998 to June 2000.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2011 rating decision in which the RO, inter alia, granted service connection for right and left knee patellofemoral pain syndrome and assigned a 20 percent rating for each knee, effective March 14, 2011.  In January 2012, the Veteran filed a notice of disagreement (NOD) regarding the assigned effective dates for the initial ratings for service-connected for right and left patellofemoral pain syndrome.  In May 2013, the RO issued a statement of the case (SOC) and the Veteran filed substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2013. 

In December 2016, the Veteran offered testimony during a Board video-conference hearing before the undersigned Veterans Law Judge.  A hearing transcript is associated with the record.  

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.



REMAND


During  the  December 2016 Board hearing, the Veteran's representative asserted that the AOJ committed clear and unmistakable error (CUE) in the June 2001 rating decision denying service connection for a bilateral knee condition by not properly considering the Veteran's medical separation for bilateral retropatellar pain syndrome.  This raises a question of whether there was CUE in the June 2001 RO denial of service connection for a bilateral knee condition.  Notably, a favorable determination on the Veteran's claim of CUE could , potentially, render moot the earlier effective date claim.  Thus, the claims are  inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  

The Board points out, however, that the AOJ has not considered whether there was CUE in the June 2001 rating decision, and the Board cannot address this matter, in the  first instance.  See Bowen v. Shinseki, 25 Vet. App. 250, 254 (2012) (requests for revision of an RO decision based on CUE must first be submitted to and adjudicated by the RO before the Board can attain jurisdiction over the request).  Accordingly, the  Board must o remand the earlier effective date claim for initial AOJ consideration of the inextricably intertwined claim of CUE,  in the first instance, and, if the CUE claim is denied, to afford the Veteran full opportunity to perfect an appeal of that matter.

Accordingly, the claim on appeal is hereby REMANDED for the following action:

1.  After accomplishing any necessary notification and/or development action, adjudicate the i claim of CUE in the June 2001 rating decision denying service connection for a bilateral knee condition  , in light of all pertinent evidence (to include Board hearing testimony) and legal authority.

2.  If the CUE claim is denied, the Veteran and his representative must be notified of the denial of the claim and of his appellate rights, and afforded full opportunity to perfect an appeal as to that matter.  

3.  The Veteran and his representative are hereby reminded that to obtain appellate jurisdiction of an issue not currently in appellate status, a timely appeal (consisting of an NOD, and, after issuance of an SOC, a substantive appeal) must be perfected.  While the Veteran must be afforded the appropriate time period in which to do so, the Veteran should perfect an appeal of the claim, if desired, as soon as possible to avoid unnecessary delay in the consideration of the appeal.

4.  After adjudicating the claim of CUE, if not rendered moot, adjudicate the claim for an earlier date for right and left patellofemoral pain syndrome  in light of all pertinent evidence and legal authority.    

5.  If the earlier effective date claim remains denied,  furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford then an appropriate time period for response.

6.  If the claim of CUE and/or any issue pertaining to finality of the prior denial addressed in paragraph 1, above, is/are denied, do not return the appeal to the Board until the Veteran perfects an appeal of any such matter(s), or the time period for doing so expires, whichever occurs first.


The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any  benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
 of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




